Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 6/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-8 are pending and are presented for examination.  
In view of amendments, the Examiner withdraws the rejection mailed on 3/4/2022.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US 20150280467 A1) in view of Horii et al (US 20090020347 A1).    
As for claim 1, Matsuda discloses a saddle type electric vehicle comprising:
a power unit including 
a motor (14) which is configured to drive the vehicle [0038-0039], 
a battery (3) which is a power source of the motor [0037, 0039], and 
a control unit (60) which is configured to control the motor [0044, 0048]; and
a vehicle body frame (30) which supports the power unit [0072].  
Matsuda does not explicitly describe said a vehicle body frame (30), in which a storage portion configured to store cooling water flowing through an inside of the power unit is formed, wherein the cooling water is circulated between the storage portion and the power unit. 
However, Matsuda discloses [0077] said a vehicle body frame (30), in which a radiator (47) for radiating heat from a coolant for cooling down the inverter 18 and the electric motor 14, and thereby high water-cooling efficiency is realized. See water-cooling [0021, 0077].  Further refer [0001, 0003-0004, 0021, 0046-0047, 0077].  Hence, it is obvious the cooling can be a water-cooling having a cooling water flowing through an inside of the power unit, and it is well known in the art radiator configured with storage of cooling water.  
Horii discloses a saddle type electric vehicle comprising a vehicle body frame (7), in which a storage portion (21) configured to store cooling water [0037, 0041] flowing through radiator 20R, 20L.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to configure said a vehicle body frame (30), in which a storage portion configured to store cooling water flowing through an inside of the power unit is formed, wherein the cooling water is circulated between the storage portion and the power unit, for providing cooling water.  

As for claim 2, Matsuda as combined discloses the saddle type electric vehicle according to claim 1, wherein Horii discloses (Fig. 1) [0037] pump 19 as an actuator for feeding cooling water to the radiators. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to configure the storage portion includes an outlet port through which the cooling water flows out toward the power unit, and an inflow port which is provided above the outlet port and through which the cooling water discharged from the power unit flows in.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda in view of Horii, and in further view of INOUE (WO 2014102847 A1, IDS). 
As for claim 3, Matsuda as combined discloses the saddle type electric vehicle according to claim 1, wherein Matsuda as combined discloses [0072]  the vehicle body frame includes a head pipe (31) which supports a front wheel (11) to be steerable, but failed to clearly teach a pair of right and left main pipes which extend rearward from the head pipe, and a down tube which extends downward from the head pipe, at least a part of the power unit is disposed between the pair of main pipes and the down tube, and the storage portion is formed in at least one of the main pipes and the down tube.  
INOUE discloses the saddle type electric vehicle, wherein: a pair of right and left main pipes (11a, Fig. 3) which extend rearward from the head pipe (5), and a down tube (11b) which extends downward from the head pipe, at least a part of the power unit (20) is disposed between the pair of main pipes and the down tube.  Horii discloses the storage portion (21) is formed rear portion of the frame (Fig. 1), which is the location in at least one of the main pipes and the down tube of INOUE.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to have as claimed for stably support the heavy battery.  
The claim 5 recites same feature as that of claim 3, and therefore, it is rejected same manner as claim 3. 

Allowable Subject Matter
Claims 4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834